On July 16, 1930, on application of Oscar Hallam and Norbert Willwer-scheid, attorneys for defendant Walter Butler, the following order was entered:
Ordered that the court is of the opinion that this action is of such a nature that notwithstanding it has resulted adversely to him, Walter Butler, appellant, is entitled to have allowed and paid by plaintiffs as trustees the amount of the costs and disbursements reasonably incurred by him in both courts. Accordingly his motion for such an allowance in this court is granted, and he is hereby allowed on account of attorneys’ fees and other disbursements made and incurred in this court the sum of $6,488.41. The court below is directed to determine the amount of the disbursements and attorneys’ fees to be allowed in that court.
On September 18, 1930, on application of Patrick J. ‘Ryan, attorney for defendants Estate of Margaret Butler, Kate Bowe, Belle Pennington, Pierce Butler, Cooley Butler, Emmett Butler, Walter Bowe, Pierce Butler, Jr., William J. Butler, Leo Butler, Margaret Butler, Francis D. Butler, Kevin Butler, Anne Butler, Mary Ellen Butler Hume, Hazen E. Butler, Patrick Butler, Lawrence Butler, Grace Bowe, Emmett Bowe, Pierce Butler III, Mary Aveline Butler, Deirdre Butler, Allison Butler, Mary Butler, Martha Butler, Dorothy Anne Humé, Justine Hume, and Mary Helen Butler, the following order was entered:
Ordered that the motion in this case be granted as far as it asks for allowance of expenses and disbursements in this court, including an attorney’s fee of $5,000, total $5,062; but denying the motion in so far as it pertains to the district court, without prejudice, however, to whatever proceedings may be had in that court later.